Citation Nr: 9924978	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-06 881A	)	DATE
	)
	)


THE ISSUE

Whether an April 1990 Board of Veterans' Appeals (Board) 
decision denying an increased evaluation for anxiety neurosis 
and service connection for avitaminosis, malnutrition, 
malaria, optic atrophy due to malnutrition, varicose veins, 
and traumatic arthritis should be revised or reversed on the 
grounds of clear and unmistakable error (CUE). 


REPRESENTATION

Moving Party Represented by:  California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel






INTRODUCTION

The veteran had recognized active service from December 1941 
to January 1943, and from March 1943 to April 1946.  He was a 
prisoner of war (POW) of the Japanese Government from May 
1942 to January 1943.

This matter comes before the Board based on a CUE motion as 
to a Board decision of April 6, 1990, which denied an 
increased evaluation for anxiety neurosis and service 
connection for avitaminosis, malnutrition, malaria, optic 
atrophy due to malnutrition, varicose veins, and traumatic 
arthritis.  At the time of the Board's denial of the moving 
party's motion for reconsideration in July 1998, the Board 
advised the moving party that it would also consider his 
February 1998 motion as a request for revision of the Board's 
April 6, 1990 decision on the grounds of CUE.  The Board 
notes that in the moving party's February 1998 motion for 
reconsideration, the moving party incorporated earlier 
arguments by reference and that this may have been intended 
to constitute a claim of CUE with respect to the earlier 
Board decision in December 1983.  However, for reasons 
addressed more fully below, the Board finds that it is not 
clear that the moving party intended to include a claim of 
CUE with respect to the December 1983 Board decision, and 
that, in any event, such a claim would not be in compliance 
with Rule 1404(b) (64 Fed. Reg. 2134, 2140 (1999), to be 
codified at 38 C.F.R. § 20.1404(b)).

Thereafter, in a letter dated April 7, 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the April 1999 letter that he 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned him that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.  

The record reflects that the Board received a letter from the 
moving party in May 1999, which thanked the Board for 
providing a chance for a review of his "petition for 
reconsideration, based on the grounds of CUE," and that 
"the denial of my claim was based on the grounds of CUE 
and/or technical interpretation of the law."  Accordingly, 
as the moving party made specific reference to CUE in his 
communication to the Board after being advised that he must 
specifically advise the Board that he wished to proceed with 
a CUE review, the Board finds that he has authorized the 
Board to proceed with review of his motion for CUE. 

Finally, the Board notes that since the Board's decision in 
April 1990, additional evidence has been associated with the 
claims file which was not a part of the record at the time of 
the Board's decision of April 1990, and pursuant to Rule 
1405(b), which is currently found at 64 Fed. Reg. 2134, 2140 
(1999), and is to be codified at 38 C.F.R. § 20.1405(b), no 
new evidence will be considered in connection with the 
disposition of a motion based on CUE.  Consequently, the 
Board will not consider any evidence submitted after the 
subject Board decision in reaching its decision as to the 
matter currently under review.


FINDING OF FACT

The April 1990 Board decision which denied an increased 
evaluation for anxiety neurosis and service connection for 
avitaminosis, malnutrition, malaria, optic atrophy due to 
malnutrition, varicose veins, and traumatic arthritis, 
correctly applied existing statutes and/or regulations and 
was consistent with and supported by the evidence then of 
record.


CONCLUSION OF LAW

The April 1990 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.1403).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (64 Fed. Reg. 2134, 2140 (1999), to be codified at 38 
C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.


In Rule 1404(b) (64 Fed. Reg. 2134, 2140 (1999), to be 
codified at 38 C.F.R. § 20.1404(b)), it is further stated 
that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the April 1990 decision, the Board found that the 
veteran's service-connected psychiatric disorder was 
manifested primarily by complaints of an increased startle 
reaction, a difficulty sleeping, and recurrent memories of 
POW experiences that were not productive of more than 
moderate social and industrial impairment; that evidence 
received since the 1983 Board decision which denied the 
veteran's claim for service connection for avitaminosis, 
malnutrition, and malaria did not show the post service 
existence of any of these disorders; that varicose veins were 
not manifested until many years after separation from service 
and were not etiologically related to the veteran's 
experiences as a POW; that optic atrophy associated with 
malnutrition had not been shown; and that the veteran's 
arthritis was not shown to be of traumatic origin related to 
his POW experience. 


II.  Analysis

The moving party was provided with CUE regulations in April 
1999, which advised the moving party of the specific filing 
and pleading requirements governing motions for review on the 
basis of CUE.  The Board finds that the moving party's CUE 
motion of May 1999 and his earlier February 1998 
correspondence, both contain no more than general assertions 
of CUE with respect to the Board decision of April 1990.  In 
addition, to the extent that the moving party maintains that 
the Board was overly technical in its application of the law 
and therefore improperly weighed or evaluated the evidence in 
the decision of April 1990, disagreement as to how the facts 
were weighed or evaluated has been specifically precluded as 
a basis for CUE in Rule 1403(d)(3).  The moving party points 
to no specific evidence that undebatably demonstrated his 
entitlement to an increased evaluation for anxiety neurosis 
and service connection for avitaminosis, malnutrition, 
malaria, optic atrophy due to malnutrition, varicose veins, 
and traumatic arthritis.  

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.  

The Board further has considered the moving party's assertion 
in his correspondence of February 1998 that he was 
"reiterat[ing]" the "reasons and statements as stated in 
my appeal dated September 23, 1988, and as stated in my 
letter request for reconsideration dated August 18, 1990."  
The Board finds that the rules governing CUE motion do not 
permit the incorporation merely by reference of earlier 
pleadings entered in matters not involving the motion for CUE 
before the Board.  Rule 1404 clearly states that the CUE 
motion itself must contain the specific allegations of error 
of fact or law.  This regulation implements the legislative 
intent to adopt the standards articulated in the case law on 
CUE.  That case law emphasizes the presumption of validity of 
final decisions and the requirement for clearness and 
specificity of allegations of CUE.  Fugo, supra.  The Board 
finds that this case law and the controlling rule clearly 
places the burden upon the claimant to come forward with such 
allegations in conjunction with his motion for CUE review.  
It is not for the Board to attempt to decode the appellant's 
vague submissions or cross references to determine wherein 
rests the allegation of CUE, not to mention what decision or 
decisions of the Board, involving what issue or issues, is 
subject to a motion for review on the basis of CUE.  The 
wisdom of this rule is well illustrated here.  The September 
1988 document is merely the substantive appeal to perfect the 
appeal to the Board.  A reference to it merely attempts to 
invite the Board to conduct de novo review of the issues 
decided in 1990; this is patently not the purpose of CUE 
review.  The August 1990 letter mentions not only the Board's 
decision of April 1990, but also determinations entered in 
1954 and 1983, as well as issues that were not before the 
Board in 1990, such as service connection for pulmonary 
tuberculosis.  Even if it could be assumed that such 
incorporation by reference was contemplated under Rule 1404, 
the August 1990 letter lacks clearness and specificity as to 
the allegation of CUE in the Board's decision of April 1990.

In light of the above, the Board concludes that the moving 
party has failed to identify any CUE in the Board decision of 
April 1990.  Accordingly, his claim of CUE is denied.


ORDER

The April 1990 Board decision did not contain CUE and the CUE 
motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


